IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 46 MM 2015
                              :
               Respondent     :
                              :
                              :
         v.                   :
                              :
                              :
HARRY BECKETT,                :
                              :
               Petitioner     :


                                       ORDER


PER CURIAM
      AND NOW, this 8th day of April, 2015, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED